(For syllabus, see Rohr et al. v. Stanton et al., ante, p. 494.)
The complaint in this action, with the exception of the name of the plaintiff and the amount involved, is identical with the one in Rohr et al. v. Stanton et al., ante, p. 494,254 P. 869, decided by this court on March 15, 1927.
As in the Rohr Case, so in this, the defendants filed a joint general demurrer to the complaint, which was sustained. The *Page 504 
plaintiff having declined to plead further, a judgment was rendered and entered dismissing the complaint, and from this judgment the plaintiff appealed.
The sufficiency of the complaint in this action is assailed upon the same grounds as those considered in Rohr et al. v.Stanton et al., supra. On the authority of that case the judgment herein is reversed and the cause remanded to the district court, with instructions to overrule the demurrer to the complaint. We add the further suggestion that when these two causes go back to the district court they should be consolidated, under the provisions of section 9820, Revised Codes of 1921.
Reversed and remanded.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, MATTHEWS and GALEN concur.